Citation Nr: 1752979	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-49 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from January 1955 to January1959 and from December 1961 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 2006 rating decision denied entitlement to service connection for DM based on lack of a diagnosis; medical evidence subsequently reflects a diagnosis of DM.

2.  The Veteran had exposure to herbicide agents and his diagnosed DM II is presumed to be due to this exposure.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision became final; new and material evidence in the form of a diagnosis of DM was subsequently added to the file. 38 U.S.C.A. § 7105 (2013); 38 C.F.R. § 3.156, 20.1103 (2017).

2.  It is presumed that the Veteran's DM was incurred as a result of his active service. 38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for DM was denied in a February 2006 rating decision based in part on lack of a diagnosis.  This decision became final.  See 38 U.S.C.A. § 7105.  VA treatment records subsequently added to the file reflect a diagnosis.  This evidence is new and material and sufficient to reopen the claim.  38 C.F.R. § 3.156.

The Veteran contends that his DM is due to exposure to herbicides.  Current review of the record is sufficient to reflect that the Veteran's service included duty in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309.  Based on this finding and considering the diagnosis of DM II of file, service connection is warranted.    


ORDER

New and material evidence has been received to reopen the claim for service connection for DM.

Entitlement to service connection for DM is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


